Case 7:18-cr-00736-NSR Document 148
                                147 Filed 11/04/20
                                          10/29/20 Page 1 of 1




                -02




                                   Defendant's request to adjourn the Sentencing from
                                   Nov. 6, 2020 until Jan. 8, 2021 at 2:00 pm is
                                   granted without objection by the Government.
                                   Clerk of Court requested to terminate the motion
                                   (doc. 147).
                                   Dated: Nov. 4, 2020




    11/4/2020
